EAT-I-•                RNEY GENERAL
                                             OPTEXAS
Gerald    C. Mann                          AUS-I-IN~~,.TEXAR




         Honorable     T. Gilbert    Adams
         County Attorney
         Jasper   county
         Jasper,   Texas                                           Opinion No. O-5009
                                                                   Re:   Date taxes became     delin-
         Dear   Sir:                                                     ~quent under the split-pay-
                                                                         ment plan as provided      for
                                                                         by S. B. No. 311, Acts
                                                                         42nd Leg., R. S., P. 196

                         We received   your letter     dated December     7th, 1942, reqixsting
         our opinion      on the above captioned       subject. Said letter is self-explanatory
         and reads,      in part, as follows:,

                       “From   what date are taxes construed         to be delinquent    under
             Senate Bill No. 311 when a taxpayer         is paying his taxes under the
             split tax plan and pays the first payment        before     the 1st day of Decem-
             ber and does not pay the other half before          the 30th day of June of the
             following   year.   Would the t ax be considered       to be delinquent    as of
             January    31st or as of July lst?     The date they would become          ~delin-
             quent if no part of the taxes are paid before         the 30th of June?      The
             purpose    of the request  is to determine     whether     the road district    tax
             for the year 1931 is barred      by limitation    on the 1st day of February
             or on the 1st day of July under this bill.”

                      Article    7298, V. A. C. S., provides  that no suit shall be brought
         for the collection     of delinquent taxes of a road district    unless instituted with-
         in ten years from      the time such taxes became    delinquent.

                         We quote   from   S. B. No.   311,   supra,   as follows:

                         “Sec.   2. That article 7336 of the Revised Civil Statutes,          State
             of Texas      (revision  of 1925) be and the same is hereby   amended           so as
             hereafter      to read as follows:
Honorable      T. Gilbert     Adams,   Page   2, O-5009

          “‘Article   7336:    That if any person     shall pay on or before     November
      30, next succeeding       the return of the assessment        rolls of the county to
      the Comptroller       of Public Accounts     one-half   of the taxes imposed     by
     law on him or his property,         then he shall have until and including       the
     30th day of the succeeding         June within which to pay the other one-half
     of his said taxes without penalty or interest          thereon     during said time.

          “‘If said taxpayer    after paying said one-half     of his taxes on ok before
     November      30, as hereinbefore     provided,   shall fail or refuse  to pay on or
     before    June 30 next succeeding      said November     the other one-half   of his
     said taxes,    a penalty of ten per centum      on the amount of said unpaid taxes
     shall accrue     thereon.

         ‘“‘If any person   fails to pay one-half     of the taxes imposed    by law upon
     him or his property       on or before   the 30th day of November     next succeed-
     ing the return of the assessment         rolls of the county to the Comptroller
     of Public Accounts      then unless    he pays all of the taxes imposed     by law on
     him or his property       on or before   the 31st day of the succeeding      January
     a penalty    of ten per centum    on all of said taxes shall accrue     thereon.




            “‘All taxes     affected by this article shall bear interest   at the rate   of
     six    per centum       from the date a penalty accrues   thereon.




          “‘The   collector    of taxes shall, as of the first day of July of each year
     for which any State and county taxes for the preceding            year remain   un-
     paid, make up a 1i.e.t of the lands and lots on which any taxes for such pre-
     ceding    years are delinquent,        charging  against  the same all unpaid taxes
     and penalties      assessed    against    the owner thereof.“’

      In examining    the legislative   history    of S. B. No. 311 supra, we find that the
members     of the House of Representatives          offered  several  amendments    with re-
spect to the date taxes would become          delinquent.    In all of the proposed  amend-
ments,   the delinquent   date was c1earl.y specified.        The various   dates were May 15th,
August   1st and October     lst, all dates being in the succeeding       year for which said
taxes were levied and assessed.         See House Journal,        42nd Leg., R. S., pages 1255-
1262.

     The House adopted          the De Wolfe amendment     which provided   that “after  Octo-
ber 1st of the succeeding         year for which said taxes were levied and assessed      all
taxes remaining   unpaid        on said date shall become   delinquent  and thereafter  the
 Honorable    T. Gilbert    Adams,    Page    3, O-5009




 amount then due shall      bear and be subject       to a 10%      penalty    and costs      . . .”
 House  Journal, supra,     p. 1668.

      The Senate refused  to concur  in the House amendment                    and S. B. No. 311
 was sent to a Free Conference    Committee.   A compromise                    bill was reported
 out and was adopted by both, the Senate and House.

       S. B. No. 311 as finally  passed  by the 42nd Legislature      does not specifically
 state in the body thereof   the date when the taxes become      delinquent.   However,
 the caption  of said bill says that it was enacted  to provide    “the time when taxes
 shall   become   due,   and when    they   become   delinquent.      . .”

       The legislative     history    of S. B. No. 311 indicates       to us that the Legislature
 intended   to give the tax payer more time to pay his taxes without them becomi.ng
 delinquent   and without the accural          of penalties   and interest   thereon  that the law
 had theretofore     allowed.     Article    7336, R. C. S., the law that existed       prior   to
 the passage     of said S. B. 311, required         that taxes had to be paid on or before
 January    31st of the year next succeeding           the return of the assessment        rolls of
 the county to the Comptroller           to escape penalties     and interest.

       It is clear from S. B. No. 311, supra,         that no penalty  or interest   attached
 until July 1st on the last one-half      of the taxes when the first one-half       had been
 paid on or before    the preceeding     November       30th.  This in itself has been held
 to be the time when taxes become         delinquent.      See Norton  v. Choctaw,    86, p. 287,
 Tallman    v. Board   of Commissioners,       49 S. W. (2d) 1039 (Supreme        Court of Arkan-
 sas)*

        It is our opinion   that the last one-half of the taxes         mentioned   in your letter
 became      delinquent  on July lst, 1932, within the meaning           of S. B. 311, supra,   and
 Artic1.e 7298, supra.

                                                                    Yours     very   truly




 LS/lm                                                                                  Lee    Shoptaw
                                                                                              Assistant

@~gJy25y~-yJ                                                Approved
                                                            Opinion
 ATTORNEY         GENERAL     OF TEXAS

                                                                   Chairman